If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   FOR PUBLICATION
                                                                   April 18, 2019
              Plaintiff-Appellee,                                  9:05 a.m.

v                                                                  No. 341723
                                                                   Wayne Circuit Court
DARCHELLE MONIQUE CHANEY,                                          LC No. 17-005195-01-FC

              Defendant-Appellant.


Before: SHAPIRO, P.J., and BECKERING and M. J. KELLY, JJ.

PER CURIAM.

        Following a jury trial, defendant was convicted of second-degree child abuse, MCL
750.136b(3), and sentenced to 2 to 15 years’ imprisonment. Defendant appeals, challenging the
trial court’s assessment of 25 points for Offense Variable (OV) 3. For the reasons stated below,
we reverse and remand for resentencing. 1

                                               I.

        OV 3 “is physical injury to a victim.” MCL 777.33(1). In scoring OV 3, the focus is not
on the defendant’s actions; “rather, OV 3 assesses whether a victim’s injuries were life-
threatening.” People v Rosa, 322 Mich. App. 726, 746; 913 NW2d 392 (2018). Accordingly, we
need not recount the evidence underlying defendant’s conviction or the competing theories of



1
  “Under the sentencing guidelines, the circuit court’s factual determinations are reviewed for
clear error and must be supported by a preponderance of the evidence.” People v Hardy, 494
Mich. 430, 438; 835 NW2d 340 (2013). “Clear error exists when the reviewing court is left with
a definite and firm conviction that a mistake has been made.” People v Anderson, 284 Mich. App.
11, 13; 772 NW2d 792 (2009). “Whether the facts, as found, are adequate to satisfy the scoring
conditions prescribed by statute, i.e., the application of the facts to the law, is a question of
statutory interpretation, which an appellate court reviews de novo.” Hardy, 494 Mich. at 38.



                                               -1-
what took place. Suffice to say that a three-year-old child, DM, suffered severe burns from hot
bath water while in defendant’s care.

         DM was hospitalized with second-degree scalding burns on each leg, extending from the
middle shin to the foot. Dr. Lydia Donoghue was DM’s pediatric surgeon. Dr. Donoghue
testified at trial that within a few days of presenting to Children’s Hospital, DM’s burns
deepened and progressed to third-degree, full thickness burns, requiring treatment. The
testimony along with the medical records established that DM remained in the hospital for
several weeks as a result of her injuries and that she underwent multiple debridement surgeries
and skin grafts.

         At sentencing, the prosecution argued that 25 points should be assessed for OV 3 because
the injuries were either life threatening or caused a permanent incapacitating injury to DM. The
prosecution argued that DM incurred third-degree burns on seven percent of her body, she was in
the hospital for over a month, she had a feeding tube, she was given morphine, and she had been
at risk for infection. Defense counsel argued that OV 3 should be scored at 10 points because the
injury was not life threatening and a permanent incapacity did not occur, but rather, an injury that
required medical care resulted from the incident. The trial court scored OV 3 at 25 points,
finding that defendant’s actions “threaten[ed] the life of that child.”

                                                II.

        Defendant contends that the evidence did not support a 25-point assessment for a life-
threatening injury, and OV 3 should have been scored at 10 points for bodily injury requiring
medical treatment. We agree.

       OV 3 is scored at 25 points when “[l]ife threatening or permanent incapacitating injury[2]
occurred to a victim.” MCL 777.33(1)(c). Ten points are assessed when bodily injury requiring
medical treatment occurred to a victim. MCL 777.33(1)(d).

        The goal of statutory interpretation is to give effect to the Legislature’s intent, which is
most readily ascertained by examining the statute’s words. People v Flick, 487 Mich. 1, 10-11;
790 NW2d 295 (2010). The phrase “life threatening” as used in MCL 777.33 is not defined by
the statute. Accordingly, we may consult a dictionary to determine the ordinary meaning of that
phrase. People v Thompson, 477 Mich. 146, 151-152; 730 NW2d 708 (2007). The Merriam-
Webster Online Dictionary defines “life-threatening” as “capable of causing death : potentially
fatal.” See  (accessed April 15,
2019).

       As an initial matter, the trial court incorrectly relied on defendant’s actions in assessing
25 points for OV 3. Whether defendant’s actions placed the child in a life-threatening situation


2
  The trial court did not find that a permanent incapacitating injury occurred, nor does the
prosecutor make that argument on appeal. Accordingly, we will address only whether the
evidence established that a life-threatening injury occurred.



                                                -2-
is irrelevant. As stated, in scoring OV 3 the question is whether the victim’s injuries were life
threatening. Rosa, 322 Mich. App. at 746.

         After reviewing the medical records, we conclude that the trial court clearly erred in
finding that the victim incurred a life-threatening injury. The medical records do not indicate
that DM’s injuries were potentially fatal. Nor did Dr. Donoghue testify to that effect. While the
victim suffered a serious injury requiring a lengthy hospitalization, no heroic measures were
needed and there is no suggestion in the records that DM’s life was ever in danger. Her burn
wounds required multiple procedures, but the medical records show that there were no
complications and that she was in stable condition throughout her hospital stay. The fact that the
DM’s injuries required significant and ongoing medical treatment does not by itself establish a
life-threatening injury as this would render MCL 777.33(1)(d) (10 points for bodily injury
requiring medical treatment) nugatory.3 See People v Pinkney, 501 Mich. 259, 282; 912 NW2d
535 (2018). Instead, we must give effect to the ordinary meaning of “life threatening” by
requiring some evidence indicating that the injuries were, in normal course,4 potentially fatal. In
the absence of evidence suggesting that DM’s life was placed at risk or more general evidence
establishing that the injury suffered is by nature a life-threatening injury, the trial court’s finding
was clearly erroneous, i.e., not supported by preponderance of the evidence. See People v
Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013). Defendant is entitled to resentencing
because the trial court’s erroneous scoring of OV 3 affected defendant’s minimum sentence
guidelines range. See People v Francisco, 474 Mich. 82, 89-90; 711 NW2d 44 (2006).

        Reversed and remanded for proceedings consistent with this opinion. We do not retain
jurisdiction.



                                                               /s/ Douglas B. Shapiro
                                                               /s/ Jane M. Beckering
                                                               /s/ Michael J. Kelly




3
  The term “requiring medical treatment” is necessarily broad. We have approved the
assessment of 10 points for OV 3 when the degree of medical treatment required has been
modest. See e.g., People v Bosca, 310 Mich. App. 1, 50-51; 871 NW2d 307 (2015); People v
McDonald, 293 Mich. App. 292, 298; 811 NW2d 507 (2011). In the absence of evidence showing
that the victim’s life was threatened, an injury requiring substantial medical treatment fits
squarely within MCL 777.33(1)(d).
4
 Certainly there are many conditions that if not treated can become life threatening. Our review
must take into account the effect of medical treatment.



                                                 -3-